Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000426
                                                      26-APR-2013
                                                      11:04 AM



                         SCWC-11-0000426

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        HELEN PAGLINAWAN, individually and as the Trustee
     of the Helen E. Paglinawan, A Revocable Living Trust,
      Petitioner/Plaintiff-Counterclaim-Defendant-Appellee,

                                vs.

            MICHAEL S.C. ROMPEL and KARLA IMA ROMPEL,
         Respondent/Defendant-Counterclaimant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000426; CASE NO. 1RC10-1-9873)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          It appearing that the judgment on appeal in the above-

referenced matter has not been entered by the Intermediate Court

of Appeals, see Hawai#i Revised Statutes § 602-59(a) (Supp.

2011); see also Hawai#i Rules of Appellate Procedure (HRAP) Rule

36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner/Plaintiff-

Counterclaim Defendant-Appellee’s application for writ of

certiorari, filed April 17, 2013, is dismissed without prejudice

to re-filing the application pursuant to HRAP Rule 40.1(a) (2012)

(“The application shall be filed within thirty days after the
filing of the intermediate court of appeals’ judgment on appeal

or dismissal order, unless the time for filing the application is

extended in accordance with this rule.”).

          DATED:   Honolulu, Hawai#i, April 26, 2013.

Scott C. Arakaki               /s/ Mark E. Recktenwald
for petitioner
                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2